DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “existing at least a part of…” in lines 4-5 should be replaced with --existing at least at a part of-- in order to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (US 2018/0212237 A1).
Regarding claim 1, Lee et al. discloses a positive electrode active material (Title), comprising:

at least one lithium alloy oxide (see [0039] and Formula 1; it is submitted that the disclosed lithium composite metal oxide reads on the recited Formula 1) and existing at least at a part of a) the interface between the primary particles and b) the surface of the secondary particle (it is submitted that because the active material is comprised of the disclosed lithium composite metal oxide, it is reasonably interpreted that such a composition exists at each recited location);
wherein the lithium alloy oxide exhibits a concentration gradient which decreases from the surface to the center of the secondary particle ([0050]).
Regarding claim 6, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses that the primary particles forming the lithium composite oxide are a lithium alloy oxide (see [0039] and Formula 1; it is submitted that the disclosed lithium composite metal oxide reads on the recited Formula 6).
Regarding claim 7, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses a lithium secondary battery comprising a positive electrode including the recited positive electrode active material (Title/Abstract).
Allowable Subject Matter
Claim(s) 2-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a positive electrode active material, wherein the lithium alloy oxide comprises a first lithium alloy oxide represented by Formula 2.
Lee et al. (US 2018/0212237 A1) is considered to be the closest relevant prior art to dependent claim 2.  Lee et al. discloses most of the claim limitations as set forth above.
However, Lee et al. does not disclose, teach, fairly suggest, nor render obvious the recited lithium alloy oxide represented by Formula 2.  To the contrary, Lee et al. explicitly discloses that the lithium composite metal oxide should include Ni to prevent capacity degradation ([0043]) and Co to prevent output characteristics degradation ([0044]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to purposefully omit such components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	02/17/2021